DETAILED CORRESPONDENCE

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an all solid-state secondary battery, classified in H01M 10/04 and H01M 4/00, H01M 10/056.
II. Claims 19-22 and 24-26, drawn to a solid electrolyte composition, an electrode sheet containing the solid electrolyte composition, a preparation of the electrode sheet, and a preparation of an all solid-state secondary battery including the electrode sheet, classified in H01M 10/05, H01M 10/0562, and H01M 10/058.
III. Claims 24, drawn to a method for producing a solid electrolyte composition, classified in H01M 10/05 and H01M 10/056.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed at least because the all solid-state secondary battery as claimed does not require comprising a crosslinking agent of the solid electrolyte composition as claimed.  The subcombination has separate utility such as being a component in an electrode active material layer of a battery that is not an all solid-state secondary battery.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the solid electrolyte composition as claimed in the all solid-state secondary battery can be made by another and materially different process such as one that does not require coating surfaces of the particles of the inorganic solid electrolyte.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the solid electrolyte composition as claimed can be made by another and materially different process such as one that does not require coating surfaces of the particles of the inorganic solid electrolyte.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1) The inventions have acquired a separate status in the art in view of their different classification; (2) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; (3) The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); (4) The prior art applicable to one invention would not likely be applicable to another invention; and (5) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
If invention I is elected, a further election of species is required.
1) This application contains claims directed to the following patentably distinct species:
Species 1-1: the positive electrode active material layer includes at least one cyclic compound having a siloxane bond and an inorganic solid electrolyte … and has an ion-conducting property, as recited in claim 1;
Species 1-2: the inorganic solid electrolyte layer includes at least one cyclic compound having a siloxane bond and an inorganic solid electrolyte … and has an ion-conducting property, as recited in claim 1; and
Species 1-3: the negative electrode active material layer includes at least one cyclic compound having a siloxane bond and an inorganic solid electrolyte … and has an ion-conducting property, as recited in claim 1.
Species 1-4: both the positive electrode active material layer and negative electrode active material layer includes at least one cyclic compound having a siloxane bond and an inorganic solid electrolyte … and has an ion-conducting property, as recited in claim 1.
Species 1-5: both the positive electrode active material layer and the inorganic solid electrolyte layer negative electrode active material layer includes at least one cyclic compound having a siloxane bond and an inorganic solid electrolyte … and has an ion-conducting property, as recited in claim 1.
Species 1-6: both the negative electrode active material layer and the inorganic solid electrolyte layer negative electrode active material layer includes at least one cyclic compound having a siloxane bond and an inorganic solid electrolyte … and has an ion-conducting property, as recited in claim 1.
Species 1-7: all of the positive electrode active material layer, the negative electrode active material layer and the inorganic solid electrolyte layer negative electrode active material layer include at least one cyclic compound having a siloxane bond and an inorganic solid electrolyte … and has an ion-conducting property, as recited in claim 1.
The species are independent or distinct because the at least one cyclic compound having a siloxane bond and an inorganic solid electrolyte are included in different layers.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims is generic.
2) This application contains claims directed to the following patentably distinct species:
Species 1-8: Group I of the periodic table, as recited in claim 1; and
Species 1-9: Group II of the periodic table, as recited in claim 1.
The species are independent or distinct because Group I and Group II are different.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims is generic.
3) This application contains claims directed to the following patentably distinct species:
Species 1-10: R’s each independently represent a hydrogen atom, as recited in claim 1; and
Species 1-11: R’s each independently represent a monovalent organic group, as recited in claim 1.
The species are independent or distinct because they are chemically different.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims is generic.
4) This application contains claims directed to the following patentably distinct species:
Species 1-12: the multiple R’s may be identical to each other, as recited in claim 1; and
Species 1-13: the multiple R’s may be different from each other, as recited in claim 1, as recited in claim 1.
The species are independent or distinct because the two species result in different molecular structures.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims is generic.
5) This application contains claims directed to the following patentably distinct species:
Species 17: the inorganic solid electrolyte is an oxide-based inorganic solid electrolyte, as exemplified by claim 17; and
Species 18: the inorganic solid electrolyte is a sulfide-based inorganic solid electrolyte, as exemplified by claim 18.
The species are independent or distinct because the two species represent different types of inorganic solid electrolyte.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
6) This application contains claims directed to the following patentably distinct species:
Species 2: the at least one cyclic compound having a siloxane bond is selected from the group consisting of basket-shaped silsesquioxane compounds represented by any one of Formulae (Q-1) to (Q-8), as exemplified by claim 2; and
Species 9: the at least one cyclic compound having a siloxane bond is a basket-shaped silsesquioxane compound represented by Formula (Q-9), as exemplified by claim 9.
The species are independent or distinct because the at least one cyclic compounds in the distinct species have distinct composition or/and structure.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

7) If Species 2 is elected, a further election of subspecies is required. The patentably distinct subspecies are:
Subspecies 2-1: Formula (Q-1), as recited in claim 2;
Subspecies 2-2: Formula (Q-2), as recited in claim 2;
Subspecies 2-3: Formula (Q-3), as recited in claim 2;
Subspecies 2-4: Formula (Q-4), as recited in claim 2;
Subspecies 2-5: Formula (Q-5), as recited in claim 2;
Subspecies 2-6: Formula (Q-6), as recited in claim 2;
Subspecies 2-7: Formula (Q-7), as recited in claim 2; and
Subspecies 2-8: Formula (Q-8), as recited in claim 2.
The species are independent or distinct because the composition and structure of the subspecies are different.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
8) If Species 2 is elected, a further election of subspecies is required. The patentably distinct subspecies are:
Subspecies 2-9: R represents a hydrogen, as recited in claim 2 and
Subspecies 2-10: R represents a monovalent organic group, as recited in claim 2. 
The species are independent or distinct because different R’s result in different molecule structures.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
9) If Species 2 is elected, a further election of subspecies is required. The patentably distinct subspecies are:
Subspecies 2-11: the multiple R’s is identical to each other, as recited in claim 2; and
Subspecies 2-12: the multiple R’s is different from each other, as recited in claim 2. 
The species are independent or distinct because the two subspecies result in different molecular structures.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
10) If Species 9 is elected, a further election of subspecies is required. The patentably distinct subspecies are:
Subspecies 9-1: in Formula (Q-9), R11 represents a Group A1;
Subspecies 9-2: in Formula (Q-9), R11 represents a Group A2; and
Subspecies 9-3: in Formula (Q-9), R11 represents a Group A3.
The subspecies are independent or distinct because the composition and structure of the subspecies are different.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
I) If Subspecies 9-1 is elected, a further election of subspecies is required:
Subspecies 9-1-1, …, 9-1-7: each of listed groups in Group A1 of claim 9 is considered as a subspecies.
The species are independent or distinct because different subspecies result in different molecule structures.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
II) If Subspecies 9-2 is elected, a further election of subspecies is required:
Subspecies 9-2-1: a polymerizable group; and
Subspecies 9-2-2: a group having a polymerizable group at the terminal.
The species are independent or distinct because the two subspecies result in different molecule structures.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
III) If Subspecies 9-1 is elected, and if the Formula (3) in claim 10 is consistent with the subspecies selection of subspecies 9-1-1, …, 9-1-7, a further election of subspecies is required:
Applicant is required to elect a single structure defined by L1, X, L2 and R12. Only one of groups listed in claim 10 for each of L1, X, L2 and R12 is required to be elected. Different groups of L1, X, L2 and R12 define different chemical structures represented by Formula (3).
IV) If Subspecies 9-2 is elected, a further election of subspecies is required:
Applicant is required to elect only one group from the groups listed in claim 11. Those groups are chemically different.
V) If Subspecies 9-3 is elected, a further election of subspecies is required:
Applicant is required to elect only one group from the groups listed in claim 12. Those groups are chemically different.
VI) If Subspecies 9-3 is elected, and if the Formula (4) in claim 13 is consistent with Group A3 recited in claim 8, a further election of subspecies is required:
Applicant is required to elect a single structure defined by L1, X, L2 and R13. Only one of groups listed in claim 13 for each of L1, X, L2 and R13 is required to be elected. Different groups of L1, X, L2 and R13 define different chemical structures represented by Formula (4).

If invention II is elected, a further election of species is required.
1) This application contains claims directed to the following patentably distinct species:
Species 19-1: Group I of the periodic table, as recited in claim 19; and
Species 19-2: Group II of the periodic table, as recited in claim 19.
The species are independent or distinct because Group I and Group II are different.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims is generic.
2) This application contains claims directed to the following patentably distinct species:
Species 19-3: R’s each independently represent a hydrogen atom, as recited in claim 19; and
Species 19-4: R’s each independently represent a monovalent organic group, as recited in claim 19.
The species are independent or distinct because they are chemically different.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims is generic.
3) This application contains claims directed to the following patentably distinct species:
Species 19-5: the multiple R’s may be identical to each other, as recited in claim 19; and
Species 19-6: the multiple R’s may be different from each other, as recited in claim 19. 
The species are independent or distinct because the two species result in different molecular structures.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims is generic.
4) This application contains claims directed to the following patentably distinct species:
Species 20: the solid electrolyte composition comprises a crosslinking agent, as recited in claim 20; and
Species 21: the solid electrolyte composition comprises a thermal radical polymerization initiator or a thermal cationic polymerization initiator as a crosslinking accelerator, as recited in claim 21. 
The species are independent or distinct because the two species result in two different solid electrolyte compositions.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 19 is generic.
5) This application contains claims directed to the following patentably distinct species:
Species 21-1: a thermal radical polymerization initiator as a crosslinking accelerator, as recited in claim 21; and
Species 21-2: a thermal cationic polymerization initiator as a crosslinking accelerator, as recited in claim 21. 
The species are independent or distinct because the two species represent different types of polymerization initiators.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 19 is generic.

If invention III is elected, a further election of species is required.
1) This application contains claims directed to the following patentably distinct species:
Species 23-1: Group I of the periodic table, as recited in claim 23; and
Species 23-2: Group II of the periodic table, as recited in claim 23.
The species are independent or distinct because Group I and Group II are different.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims is generic.
2) This application contains claims directed to the following patentably distinct species:
Species 23-3: R’s each independently represent a hydrogen atom, as recited in claim 23; and
Species 23-4: R’s each independently represent a monovalent organic group, as recited in claim 23.
The species are independent or distinct because they are chemically different.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims is generic.
3) This application contains claims directed to the following patentably distinct species:
Species 23-5: the multiple R’s may be identical to each other, as recited in claim 23; and
Species 23-6: the multiple R’s may be different from each other, as recited in claim 23. 
The species are independent or distinct because the two species result in different molecular structures.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims is generic.

There is a search and/or examination burden for the patentably distinct species (or subspecies) as set forth above because at least one of more of the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (or a subspecies) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ZHONGQING WEI/Primary Examiner, Art Unit 1727